Citation Nr: 0107480	
Decision Date: 03/13/01    Archive Date: 03/16/01

DOCKET NO.  97-34 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina

THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for 
lumbar spine traumatic arthritis, degenerative disc disease 
and spondylolisthesis.

2.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel
INTRODUCTION

The veteran served on active duty from December 1968 to 
November 1971.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions, the latest of which was entered 
in August 2000, of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina.  A 
Video Conference hearing was conducted by the undersigned 
Member of the Board in May 1998.

The appeal was last before the Board in September 1998, at 
which time, relative to each of the issues listed on the 
title page, it was remanded for further development.  
Following completion of the requested development, the RO, in 
a rating decision entered in August 2000, in addition to 
continuing to deny service connection for migraine headaches, 
increased the rating for the veteran's service-connected 
lumbar spine traumatic arthritis, degenerative disc disease 
and spondylolisthesis, from 10 to 60 percent disabling, with 
which latter evaluation the veteran continues to disagree.  

Thereafter, the appeal was returned to the Board.

The Board notes that the veteran has been found to be 
entitled to a total rating for compensation purposes based on 
individual unemployability, from November 8, 1997.


FINDINGS OF FACT 

1.  Current manifestations of the veteran's service-connected 
lumbar spine traumatic arthritis, degenerative disc disease 
and spondylolisthesis, include complaint of constant low back 
discomfort, with disc disease of pronounced severity; the 
veteran retains an ability to flex his lumbar spinal segment 
to 80 degrees. 

2.  Migraine headaches were first shown during wartime 
service.

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 60 percent for 
lumbar spine traumatic arthritis, degenerative disc disease 
and spondylolisthesis, have not been met.   38 U.S.C.A. § 
1155 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 4.10, 
and Part 4, Diagnostic Codes 5010, 5293 (2000).

2.  Migraine headaches were incurred in service.  38 U.S.C.A. 
§ 1110 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As pertinent to each issue on appeal, there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096.  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The Board finds that VA's duty to assist in the development 
of this claim has been met.  The veteran has been examined by 
VA for compensation purposes, relative to each disability at 
issue on appeal, and all indicated treatment records have 
been obtained.  All notice provisions have also been met by 
VA.


I.  Rating in excess of 60 percent for Low Back Disability

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2000).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2000).

Service connection is in effect for lumbar spine traumatic 
arthritis, degenerative disc disease and spondylolisthesis, 
for which the RO has assigned a 60 percent rating in 
accordance with the provisions of Diagnostic Codes 5010-5293 
of the Rating Schedule.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(2000), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed all evidence of record pertaining to 
the history of the veteran's service-connected lumbar spine 
traumatic arthritis, degenerative disc disease and 
spondylolisthesis.  The Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of the remote clinical histories and 
findings pertaining to such disability.

Under the law, the evaluation of the veteran's service-
connected lumbar spine traumatic arthritis, degenerative disc 
disease and spondylolisthesis, in accordance with the 
provisions of Diagnostic Code 5010 (with Code 5003), turns on 
the degree to which motion in the lumbar spinal segment is 
limited.  Under Diagnostic Code 5292, severe limitation of 
motion involving the lumbar spine warrants a 40 percent 
rating.  In addition, under the provisions of Diagnostic Code 
5293, a 60 percent rating is warranted for intervertebral 
disc syndrome of pronounced severity, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.

The veteran asserts that he experiences discomfort on lumbar 
motion involving any excursion, as well as if he "pick[s] up 
anything".  He also indicates that he experiences persistent 
pain radiation into his right lower extremity.  In this 
regard, when the veteran was examined by VA in April 1997, on 
which occasion he related that his back "hurt[] all of the 
time", he was free of spasm on physical examination.  There 
was "no objective evidence of pain on [lumbar] motion", and 
the veteran exhibited an ability to flex the lumbar segment 
of his spine to 75 degrees.  Pertinent neurological 
examination was "within the limits of normal."  Pertinent X-
ray examination revealed degenerative joint and disc disease.  
The diagnosis was low back strain with degenerative joint and 
disc disease, without radiculopathy.

When he was examined by VA in January 1999, the veteran 
complained of experiencing "constant lumbosacral strain".  On 
physical examination, the veteran complained of tenderness 
upon palpation over the lumbosacral juncture, without spasm 
of the paraspinal musculature.  He exhibited an ability to 
flex and extend his lumbar spinal segment to 80 and zero 
degrees, respectively.  Deep tendon reflexes were 1+ and 
symmetrical at the ankles; sensory examination was "within 
normal limits".  

In considering the veteran's claim for a rating in excess of 
60 percent for his service-connected lumbar spine traumatic 
arthritis, degenerative disc disease and spondylolisthesis, 
the Board would point out that his presently assigned 60 
percent disability rating is the maximum allowable (under 
Diagnostic Code 5293) schedular evaluation for such 
disability.  He does not have the vertebral fracture or 
ankylosis required for a rating in excess of 60 percent under 
Diagnostic Codes 5285 or 5286.  Because the veteran is in 
receipt of the maximum schedular evaluation for 
intervertebral disc syndrome under Diagnostic Code 5293 and 
is already rated higher than the maximum evaluation provided 
for limitation of motion of the lumbar spine under Diagnostic 
Code 5292, an increased rating due to functional loss due to 
pain is not in order.  See Johnston v. Brown, 10 Vet. App. 
80, 84-85 (1997).

At the same time, however, a rating in excess of 60 percent 
might yet inhere in accordance with the provisions of 
38 C.F.R. § 4.10, as pertinent to low back disability-
occasioned impairment in the veteran's ability to function 
under the ordinary conditions of daily life.  In this regard, 
however, a report pertaining to the veteran's presentation 
for VA outpatient treatment in October 1997 reflects that the 
veteran was seen for back pain after lifting a set of stairs 
(150 lbs.) on the previous day.  A February 2000 record 
reflects that, "approx[imately]" five weeks earlier, the 
veteran was able to engage in "shoveling" snow (though he 
apparently experienced low back discomfort a number of hours 
later).  The foregoing considerations, in the Board's view, 
militate persuasively against any notion of entitlement to a 
higher disability rating predicated on the provisions of 
38 C.F.R. § 4.10.  The preponderance of the evidence in this 
case is against the claim for an increased rating.  
38 U.S.C.A. § 1155; Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096; 38 C.F.R. § 4.10, and 
Part 4, Diagnostic Codes 5010, 5293.


II.  Service Connection, Migraine Headaches

Service connection may be granted for disability incurred in 
or aggravated by service.  38 U.S.C.A. § 1110.  

The veteran concedes that he experienced headaches on 
occasion "[b]efore [he] went into service", but avers that 
the headaches were more frequent and intense while he was in 
service.  He also asserts that he had never been assessed as 
having migraine headaches prior to entering service.  

When the veteran was examined for service entrance purposes 
in March 1968, he indicated that he had experienced frequent 
and severe headaches for the preceding six months, though "no 
migraine[s]".  Thereafter, in May 1970, he complained of 
experiencing a headache.  In November 1970, the veteran is 
reported to have indicated experiencing "[m]igraine 
headaches" on an intermittent basis "since childhood", 
accompanied by problems including nausea; the assessment was 
"[c]lassic [m]igraine", for which the veteran was given 
medication.  In February 1971, the veteran was noted to 
experience "Migraine attacks" of possibly increasing 
frequency.  The report of the veteran's August 1971 service 
separation examination reflects notation that the veteran had 
experienced intermittent headaches "for years", which 
preexisted his entrance into service.  

The post service record includes several lay statements, 
received in 1996, which are, collectively, to the effect that 
the veteran, proximate to the time he was separated from 
service, experienced essentially incapacitating headaches.  
When seen for VA outpatient treatment in January 1996, the 
assessment included "migraines". 

When the veteran was examined by VA in January 1999, he 
alluded to having experienced headaches for the preceding 
"about 30 years", which were accompanied by problems 
including nausea.  The pertinent diagnosis was headaches, 
thought to be "migraine" in character.  In several addendums 
to the January 1999 VA examination report, the examiner 
expressed opinions to include that the veteran's then (i.e., 
in January 1999) shown headache condition was the same as 
that which was present when he entered service; and that, 
while the veteran's headaches preexisted his entrance into 
service, it was "unlikely" that the preservice headache 
condition underwent inservice aggravation.

In considering the veteran's claim for service connection for 
migraine headaches, the Board would reiterate that, when he 
was examined for service entrance purposes, the veteran 
indicated that he had experienced frequent and severe 
headaches for the preceding six months, though "no 
migraine[s]".  As to the latter notation, the Board would 
point out that, while the information from which the "no 
migraine[s]" notation obtained presumably emanated from the 
veteran, his account as to what he had or had not been 
assessed as having prior to service (or had or had not 
experienced in the past) is not an adequate basis upon which 
to render any determination as to whether the veteran in fact 
had headaches of migraine derivation (though the Board is not 
disputing that he had headaches prior to entering service) 
prior to service.  See Paulson v. Brown, 7 Vet. App. 466, 470 
(1995).  Ignoring whether the veteran in fact had headaches 
which were of migraine derivation prior to service (the 
veteran was similarly not competent, see id., to have made 
any characterization in service in November 1970 as to the 
character of the headaches he had experienced "since 
childhood"), what is beyond dispute is that there is no 
clinical evidence documenting that the veteran had the same 
prior to service.  It is further beyond dispute that the 
veteran was initially assessed as having headaches of 
migraine derivation (i.e., "[c]lassic [m]igraine") during the 
second year of his service tenure.  Given the foregoing, and 
despite the above-cited opinion from the VA examiner that the 
veteran's presently shown headache condition (thought to be 
"migraine") was the same as that which inhered when he 
entered service, the Board is of the opinion, with favorable 
resolution of reasonable doubt, that the veteran's currently 
shown migraine headache condition must be seen as having had 
its onset during the veteran's period of service.  Therefore, 
service connection (on a direct basis) for migraine headaches 
is granted.  38 U.S.C.A. § 1110.  


ORDER

A rating in excess of 60 percent for lumbar spine traumatic 
arthritis, degenerative disc disease and spondylolisthesis, 
is denied.

Service connection for migraine headaches is granted.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

